Citation Nr: 0923808	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-10 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Prior to April 3, 2008, entitlement to a total disability 
evaluation based on individual unemployability due to the 
veteran's service-connected disabilities (TDIU).

2.  From April 3, 2008, entitlement to a TDIU. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1955 to October 1958 
and from November 1959 to June 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
2006, the Veteran appeared at a videoconference hearing 
before the undersigned.  Then in December 2007, the RO 
remanded for further development.  

Pursuant to Remand instructions, statements of the case were 
issued regarding the matters of entitlement to disability 
compensation for chronic renal failure, pursuant to the 
provisions of 38 U.S.C.A. § 1151 and an increased rating for 
bilateral hearing loss.  However, the Veteran did not perfect 
an appeal and those matters are not currently before the 
Board.  See 38 C.F.R. § 20.200 (2008) (An appeal consists of 
a timely filed notice of disagreement in writing and after a 
statement of the case has been furnished, a timely filed 
substantive appeal.).  

The issue of entitlement to a TDIU prior to April 3, 2008 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

From April 3, 2008, in view of the 100 percent schedular 
disability rating for bilateral hearing loss, there is no 
longer a controversy on the question of the Veteran's 
entitlement to a TDIU. 
CONCLUSION OF LAW

From April 3, 2008, there remains no justiciable case or 
controversy currently before the Board concerning the 
Veteran, the appeal is dismissed.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 4.16 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (West 2002 & Supp. 2009) (noting that 
the Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5- 2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's finding that the TDIU 
appeal is moot, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  As will be discussed 
below, the law is dispositive and facts are not in dispute.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
also, Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); see also VAOPGCPREC 5- 
2004.  As the law is dispositive for the period from April 3, 
2008, the VCAA is not applicable for that period. 

Analysis

The veteran seeks a TDIU rating based on service-connected 
disabilities.

TDIU ratings may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

From April 3, 2008, the claim for TDIU is moot.  A 100 
percent schedular rating has been awarded, it is not 
permissible to consider entitlement to TDIU.  A veteran may 
receive a TDIU rating only if the veteran does not otherwise 
qualify for a schedular total disability rating on any basis.  
See VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 (1999).  In light of 
the RO's June 2008 rating decision which granted a 100 
percent disability rating for bilateral hearing loss 
effective April 3, 2008, the claim of entitlement to a TDIU 
is now moot for the period from April 3, 2008.  Accordingly, 
the Veteran's claim for TDIU from April 3, 2008 must be 
dismissed as a matter of law.  Sabonis v. Brown, 6 Vet App 
426 (1994).  


ORDER

From April 3, 2008, entitlement to a TDIU is dismissed as 
moot. 


REMAND

The Veteran is in receipt of service connection for one 
disability: bilateral hearing loss.   He was assigned a 20 
percent disability evaluation from February 7, 2002, a 30 
percent disability evaluation from January 30, 2003, a 40 
percent disability evaluation from October 4, 2004, a 50 
percent disability evaluation from June 21, 2006, and a 100 
percent disability evaluation from April 3, 2008.  

For the period prior to April 3, 2008, the Veteran does not 
meet the schedular requirements for a TDIU.  The Board notes 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b) (2008).  Rating boards should refer to the 
Director of the Compensation and Pension Service for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities but 
who fail to meet the percentage requirements set forth in 38 
C.F.R. § 4.16(a) (2008).  The Veteran's service-connected 
disability, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b) (2008).

According to the Veteran's application for TDIU received in 
October 2004 and October 2005, he completed four years of 
high school.  He last worked in 1989 as a truck driver.  

The relevant evidence includes a December 2004 audiology 
examination report.  In noting a diagnosis of moderately 
severe to profound bilateral sensorineural hearing loss, the 
examiner stated that it would be extremely difficult for 
someone with this type of hearing loss and word recognition 
to function in most, if not all, employment settings.  

VA afforded the Veteran a general examination in April 2008 
which noted that the Veteran had significant non-service 
connected disabilities (including osteoarthritis of the hips 
and knees and status post amputation of the left lower leg 
with residual pain in the stump) which contributed to his 
inability to have gainful employment.  The examiner noted 
that these disabilities prevented the Veteran from walking 
and would significantly impair his ability to work and 
maintain his usual job as a truck driver.  

VA afforded the Veteran another audiology examination in 
April 2008.  In noting diagnoses of severe to profound 
sensorineural hearing loss in the right ear and profound 
sensorineural hearing loss in the left ear, the examiner 
indicated that her statement regarding employment was the 
same as noted in the December 2004 examination report.  She 
opined that there was a 50 percent probability or greater 
that the severity of the Veteran's hearing loss would 
preclude employment.  

The December 2004 and April 2008 medical reports suggest that 
the Veteran may have been unable to work due solely to his 
service-connected bilateral hearing loss prior to April 3, 
2008.  Therefore, the case must be referred to VA's Director 
of Compensation and Pension Service for consideration of an 
extra-schedular rating pursuant to 38 C.F.R. § 4.16(b) 
(2008). 

Accordingly, the case is REMANDED for the following action:

1.	Refer the veteran's TDIU claim prior 
to April 3, 2008 to VA's Director of 
Compensation and Pension Service for 
consideration of a TDIU on an extra-
schedular basis pursuant to 38 C.F.R. 
§ 4.16(b) (2008).

2.	If the decision remains adverse to the 
Veteran, send him and his 
representative a supplemental 
statement of the case and give them an 
opportunity to respond before the 
record is returned to the Board for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


